 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10

11    ABBY BEREKET, individually and on behalf        CASE NO. C17-812 RSM
12    of all others similarly situated,
                                                      ORDER GRANTING DEFENDANT’S
13                         Plaintiff(s),              UNOPPOSED MOTION FOR
                                                      EXTENSION OF TIME TO
14          v.                                        PROVIDE CLASS DATA
15    PORTFOLIO RECOVERY ASSOCIATES,
16    LLC and JOHN DOES 1-25,

17                         Defendant(s).

18

19
           THIS MATTER comes before the Court on Defendant Portfolio Recovery Associates,
20
     LLC’s Unopposed Motion for Extension of Time to Provide Class Data. Having considered the
21
     Motion, the Court hereby GRANTS the Motion.
22
           Dated this 19th day of April 2019.
23

24

25                                              A
                                                RICARDO S. MARTINEZ
26                                              CHIEF UNITED STATES DISTRICT JUDGE
27

28


     ORDER -1
 1

 2

 3
     Presented by:
 4
     McGUIREWOODS LLP
 5
     By: /s/ David L. Hartsell
 6        David L. Hartsell (admitted pro hac vice)
          (IL Bar No. 6192380
 7
          Sarah A. Zielinski (admitted pro hac vice)
 8        (IL Bar No. 6294156)
          77 W. Wacker Drive, Suite 4100
 9        Chicago, Illinois 60601-1818
          (312) 849-8100
10        dhartsell@mcguirewoods.com
11        szielinski@mcguirewoods.com

12
     SAVITT, BRUCE & WILLEY LLP
13
   By: /s/ Duncan E. Manville
14      Stephen C. Willey, WSBA #24499
15      Duncan E. Manville, WSBA #30304
        1425 Fouth Avenue, Suite 800
16      Seattle, WA 98101-2272
        (206) 749-0500
17      swilley@sbwllp.com
        dmanville@sbwllp.com
18

19 Attorneys for Defendant
   Portfolio Recovery Associates, LLC
20

21

22

23

24

25

26

27

28


     ORDER -2
